Citation Nr: 1211153	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II with erectile dysfunction, diabetic retinopathy and hypertension.  

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected cerebrovascular accident with expressive dysphasia.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected pancreatitis with gastroparesis.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to a higher initial rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus requires oral medication, insulin and a restricted diet, without credible evidence of avoidance of strenuous occupational and recreational activities or any other regulation of activities.  

2.  The evidence of record reveals that the Veteran has dysphasia as a residual of a cerebrovascular accident, but he does not have complete paralysis of the cranial nerves.  

3.  The evidence of record shows that the Veteran has frequent abdominal pain, nausea, vomiting, constipation and early satiety related to pancreatitis with gastroparesis; however, weight loss or other findings of continuing pancreatic insufficiency was not demonstrated.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction, diabetic retinopathy and hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial disability rating in excess of 30 percent for service-connected cerebrovascular accident with expressive dysphasia are not met.  38 U.S.C.A. § 115  (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 8210 (2011). 

3.  The criteria for an initial disability rating in excess of 30 for service-connected pancreatitis with gastroparesis are not met.  38 U.S.C.A. § 115  (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7347 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran is appealing the initial rating assignments as to diabetes, residuals of a cerebrovascular accident and pancreatitis.  The September 2007 rating decision granted the Veteran's claims of entitlement to service connection and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the September 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating diabetes, residuals of the cerebrovascular accident and pancreatitis, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and two VA examination reports.  

The VA examination reports dated in November 2006 and August 2008 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to symptoms of diabetes with erectile dysfunction, diabetic retinopathy and hypertension, cerebrovascular accident with expressive dysphasia and pancreatitis with gastroparesis.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

Diabetes with Erectile Dysfunction, Diabetic Retinopathy and Hypertension

The Veteran's service-connected diabetes mellitus, type II with erectile dysfunction, diabetic retinopathy and hypertension is currently rated as 20 percent disabling under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  A 40 percent disability rating is warranted for diabetes requiring insulin, restricted diet and regulation of activities.  Id.  Insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent disability rating.  Id.  A maximum rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In this case, there is no medical evidence of record that indicates that the Veteran's diabetes require any regulation of his activities.  The VA examination in November 2006 noted that the only current treatment for the Veteran's diabetes was oral medication.  The examiner noted that his diabetes was not well controlled.  The August 2009 VA examination reveals that the current treatment for the Veteran's diabetes was insulin more than once daily.  The examiner noted that the Veteran had been instructed to follow a restricted or special diet; however, the Veteran was not restricted in ability to perform strenuous activities.  Furthermore, the evidence does not show that any health care provider has prescribed regulation of strenuous activities due to his diabetes mellitus.  

The Board notes that in the Veteran's October 2009 substantive appeal, he asserts that his exercise is restricted.  However, in August 2009, two months prior to the substantive appeal, the Veteran denied being restricted in ability to perform strenuous activities.  Furthermore, there is no medical documentation in the record that indicates the Veteran's diabetes has resulted in regulation of the Veteran's activities or that any medical professional has suggested that the Veteran regulate his activities.  Thus, the Board concludes that the October 2009 statement is not credible.  Based on the foregoing, the Board finds that the manifestations of the Veteran's diabetes do not meet the requirements of a 40 percent disability rating.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for his service-connected erectile dysfunction, diabetic retinopathy or hypertension.  A note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

With respect to the Veteran's diabetic retinopathy, as part of the August 2009 VA examination, an optometrist determined that the Veteran had diabetic retinopathy in both eyes.  However, he concluded that Veteran did not have any visual deficits attributable to diabetes.  Thus, the evidence of record indicates that the Veteran's diabetic retinopathy is noncompensable and does not warrant a separate disability rating at this time.  

Regarding the Veteran's service-connected erectile dysfunction, the Board observes that there is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction.  It is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  In this case, the Board finds that erectile dysfunction should be rated by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010), which pertains to deformity of the penis with loss of erectile power.  Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  

The November 2006 VA examination shows that the Veteran's erectile dysfunction is being treated with oral medication.  He explained that he was able to achieve vaginal penetration half the time.  The August 2009 VA examination reveals that the Veteran has erectile dysfunction and that vaginal penetration was not possible.  It was indicated that the Veteran had been treated with Viagra in the past, but it was ineffective.  Examination of the penis and testicles revealed normal findings.  A review of the treatment records associated with the claims file does not show that the Veteran has any deformity of the penis.  

Accordingly, the evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See September 2007 Rating Decision.  Thus, the Veteran is not entitled to a separate disability evaluation for his erectile dysfunction.  

Pertaining to the Veteran's hypertension, Diagnostic Code 7101 provides the rating criteria for hypertension.  Under this diagnostic code, a 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominately 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Finally, a maximum schedular rating of 60 percent requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

Review of the competent evidence of record does not support a compensable disability rating.  In this regard, a majority of the blood pressure readings found in the Veteran's medical records show diastolic pressure of less than 100 and systolic pressure of less than 160.  Between August 2004 and September 2009, VA and private treatment records (including the VA examination reports dated in November 2006 and August 2009) contain approximately 30 blood pressure readings, out of which 3 (10 percent) revealed diastolic pressure of 100 or more or systolic pressure of 160 or more.  Based on the foregoing, the Board concludes that such findings are consistent with a noncompensable rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board has considered whether the Veteran is entitled to staged ratings However, the evidence throughout this appeal demonstrates that the Veteran's service-connected type II diabetes mellitus with erectile dysfunction, diabetic retinopathy and hypertension is manifested by no more than the requirement for oral medication, insulin and restricted diet.  Thus, the Board finds that his disability picture for diabetes mellitus more closely approximates that contemplated by a 20 percent evaluation throughout this appeal.  

In making its determination, the Board considered the applicability of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   However, as a preponderance of the evidence is against the assignment of a higher initial disability rating, such rule does not apply and the claim must be denied.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected type II diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes with the established criteria found in the rating schedule for diabetes shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board recognizes that the Veteran has been unemployed since 1999 due to the secondary complications from the Veteran's diabetes, which are rated separately.  However, the Board concludes that the Veteran's diabetes by itself has not cause marked interference with employment.  The Board notes that the VA examiner in November 2006 noted that the Veteran has a history of multiple hospitalizations associated with diabetes, but the examiner further explained that these hospitalizations were over the last 15 to 20 years (not solely during the appeal period) and they were related to disabilities that are currently rated separately from the Veteran's diabetes.  Thus, the evidence does not show that his diabetes has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Residuals of Cerebrovascular Accident with Expressive Dysphasia

The Board observes that the Veteran's service-connected residuals of cerebrovascular accident with expressive dysphasia is currently evaluated as 30 percent disabling under Diagnostic Code 8210 for paralysis of the tenth (pneumogastric, vagus) cranial nerve.  Under that diagnostic code, a 30 percent disability rating is warranted for severe incomplete paralysis of the tenth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8210 (2011).  The next higher disability rating of 50 percent, which is also the highest disability rating allowed under such code, is warranted for complete paralysis of the tenth cranial nerve.  Id.   The note under this diagnostic code reveals that the rating criteria is dependent upon the extent of sensory and motor loss to the organs of voice, respiration, pharynx, stomach and heart.  Id.

After a review of the record, the Board finds that the evidence does not show that the Veteran has complete paralysis of the tenth cranial nerve.  A November 2006 VA examination shows that the Veteran had some speech hesitancy.  He did not have any motor or sensory loss of the right or left side.  Cranial nerve functions were normal.  The August 2009 VA examination reveals that the Veteran's cranial nerves were not intact.  The Veteran had abnormal left cranial nerves because the Veteran had evidence of nominal dysphasia.  The examiner noted that the Veteran was limited in his speech due to difficulty expressing himself and he sometimes has expressive dysphasia.  Cerebellar examination was normal.  There was no evidence of chorea.  The Veteran had normal coordination, orientation and memory.  CT of the brain showed no acute internal cranial abnormality.  The Veteran reported that he had difficulty with spelling, writing and speech.  He noted that he had nine months of speech therapy after the cerebrovascular accident.  The Veteran stated that he has difficulty speaking on the phone and it is hard for him to understand.  He also has difficulty with comprehension.  The Veteran noted that he cannot think or write without panic attacks and these panic attacks lead to chest pain.  Nonetheless, there is no evidence in the record, including the Veteran's lay statements, which indicate the Veteran has complete paralysis of any of the cranial nerves.  Based on the foregoing, the Board finds that the Veteran's residuals of a cerebrovascular accident with dysphasia do not more closely approximate a 50 percent disability rating.  

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's residuals of a cerebrovascular accident have not been so severe as to warrant a higher disability rating at any time during the course of this appeal.  As such, a staged rating is not warranted.  

Regarding whether this issue should be referred for extraschedular consideration, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cerebrovascular accident with expressive dysphasia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cerebrovascular accident with expressive dysphasia with the established criteria found in the rating schedule for a paralysis of the tenth cranial nerve shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this case the Board finds that the evidence of record shows that the Veteran's symptoms of nominal dysphasia have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


Pancreatitis

The Veteran's service-connected pancreatitis with gastroparesis is currently evaluated as 30 percent disabling pursuant to Diagnostic Code 7307-7347.  38 C.F.R. § 4.114 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  In this case, the Veteran's pancreatitis with gastroparesis is rated under Diagnostic Code 7347 for pancreatitis.  

Under Diagnostic Code 7347, a 30 percent rating is warranted for moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year, with good remission between attacks.  38 C.F.R. § 4.114, Diagnostic Code 7347.  A 60 percent rating requires frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  In order to warrant a 100 percent disability rating, the evidence must establish that, frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition.  Note 1 following the criteria for Diagnostic Code 7347 directs that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies. Note 2 following the criteria for Diagnostic Code 7347 directs that following total or partial pancreatectomy, rate under above, symptoms with minimum rating of 30 percent.

After a review of the evidence of record, the Board finds that the evidence of record more closely approximates the current disability evaluation of 30 percent.  In this regard, the Board notes that the November 2006 VA examination noted that the Veteran had vomiting and constipation.  The August 2009 VA examination reveals that the Veteran has had four or more episodes of incapacitation per year that last four days.  The Veteran reported abdominal pain several times a week that last one to two hours.  This is relieved by antacids.  The Veteran has nausea several times a week.  The Veteran denied a history of vomiting or diarrhea.  Other symptoms include constipation and early satiety.  The examiner noted that the Veteran did not have any weight change and there was no evidence of significant weight loss or malnutirition.  There were no signs of anemia.  The examiner determined that the Veteran's pancreatitis and gastroparesis cause mild feeding problems.  A review of the Veteran's treatment records show that the Veteran's weight fluctuated between 172 and 196 during the appeal period.  However, it appears that the Veteran has gained weight and not lost weight.  Although, the treatment records indicate that the Veteran has had frequent attacks of abdominal pain due to the treatment of oxycontin for abdomen pain, the Board finds that the overall evidence does not more closely approximate the 60 percent criteria.  Specifically, the evidence does not show loss of normal body weight or other findings indicative of continuing pancreatic insufficiency between acute attacks. 

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows that the symptoms of pancreatitis with gastroparesis have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

Regarding whether this issue should be referred for extraschedular consideration, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected pancreatitis with gastroparesis inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pancreatitis with gastroparesis with the established criteria found in the rating schedule for pancreatitis shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board finds that the evidence of record shows that the Veteran's symptoms of pancreatitis with gastroparesis have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II with erectile dysfunction, diabetic retinopathy and hypertension is denied.  

Entitlement to an initial disability rating in excess of 30 percent for service-connected cerebrovascular accident with expressive dysphasia is denied.

Entitlement to an initial disability rating in excess of 30 percent for service-connected pancreatitis with gastroparesis is denied.  


REMAND

The Board observes that the Veteran underwent a heart examination in November 2006 and August 2009 regarding the Veteran's coronary artery disease.  However, the VA examinations did not report any laboratory determinations of METs by exercise testing or an estimate if an exercise test cannot be performed.  The Veteran is currently evaluated under Diagnostic Code 7005, which evaluates coronary disease.  The rating criteria under this diagnostic code utilize METs in determining the disability rating.  Thus, this evidence is necessary in order to decide the Veteran's claim.  Based on the foregoing, the Board finds that a remand is necessary to provide the Veteran with another evaluation of his service-connected coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2011).  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  

2. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for coronary artery disease based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


